                                                             USDC-SDNY
                                                             DOCUMENT
                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                 DOC#:
SOUTHERN DISTRICT OF NEW YORK                                DATE FILED:     3/
                                                                         3 / J-D


 LISA RAMACI,

                            Plaintiff,
                                                          No. 17-CV-10084 (RA)
                       V.

                                                                 ORDER
 FEDERAL BUREAU OF
 INVESTIGATION,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

         Upon consent of the parties, the conference scheduled for March 5, 2020 is hereby

adjourned to March 6, 2020 at 9:30 a.m.

SO ORDERED.

Dated:     March 3, 2020
           New York, New York

                                              Ronni& brams
                                              United States District Judge
